DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species l in the reply filed on 12/7/20 is acknowledged.

Claim Objections
 3.	Claim 20 is objected to because of the following informalities:  
           A) Applicant recites “the mam column” in claim 20.  The recited limitation appears to be a typographical error. It appears as if applicant intended to recite “the main column”. 

Appropriate correction is required.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 

5.	Claims 1-3, 5-8, 10-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11 of U.S. Patent No. 10,597,828 in view of Betcher et al. (US 2011/0131783).    
	
      	Regarding to claims 1-3, 5, 10-14 and 16-18, US patent 10,597, 828 fully encompasses the subject matter of the instant application, as described in claims 1-2 , 11, and 14 of the patent. However, the patent does not explicitly disclose the drive element (as described claim 2 of the patent) allowing a user to engage the drive shaft with a rotating tool.  Betcher et al. however, teaches an apparatus having a rotating tool, being a wrench (as described in claims 3, 13, and 17 of the instant application), used to engage a shaft having that can be hexagonal shape (as described in claim 5, 14, and 18 of the instant application) [as described in paragraph 0023 in Betcher et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent to include having a rotating tool, as taught by Betcher et al., as a well-known tool to aid in the rotating of the shaft during operation of the apparatus [as described in paragraph 0023 in Betcher et al.]. 

	Furthermore, regarding to claims 6-8, 10, 16, and 19-20 of the instant application, the patent doesn’t explicitly disclose the main column having four vertical side walls (as recited in claim 7, 10, and 19 of the instant application), a plurality of vertical side walls (as recited in claim 6 and 16 of the instant application), or having a square cross-sectional shape (as recited in claims 8 and 20 of the instant application).  However, the recited limitations are directed solely to the shape of the main column.  One having ordinary skill in the art at the time of the invention would have selected the appropriate shape to grip workpieces of various sizes dimensions. Furthermore, it has been held that a change in shape or configuration is a matter of choice which “a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration ... was significant." In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, changing the shape of the main column does not change how apparatus discloses by the patent would perform any differently by removing a spike.  

6.	Regarding to claims 1-3, 5-8, 10-14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 8, 12-15, and 18 of copending Application No. 16/734, 125 in view of U.S. Patent No. 10,597,828 and Betcher et al. (US 2011/0131783).    	

Regarding to claims 1-3, 10-13,  and 16-17, the copending application  fully encompasses the subject matter of the instant application, as described in claims 1-4, 8, 12-15, and 18 of the copending application, except applicant renames the “main housing” of the copending application as a “main column” in the instant application, which describes the same element.  
However, the copending application does not explicitly disclose having a bearing housing including a cavity that is concentric with an opening on the bearing housing and the cavity is sized to contain the bearing and having a cylindrical shape that is open at one end with a surface at an opposite end to engage the bearing [as described in claim 1 of the instant application], and the apparatus weighing less than 50 pounds [as described in claim 11 of the instant application].  However, the patent (10,597,828), discloses a bearing housing including a cavity that is concentric with the opening on the bearing housing and the cavity is sized to contain the bearing and having a cylindrical shape that is open at one end with a surface at an opposite end to engage the bearing and the apparatus weighing less than 50 pounds [as described in claim 1-2, 11 and 14 of the patent]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the bearing housing of the copending application to include having a cavity containing the bearing and having a cylindrical shape and the apparatus being less than 50 pounds, as taught by the patent, as a well-known configuration and shape of the portable apparatus.  

		Furthermore, regarding to claims 6-8, 10, 16, and 19-20 of the instant application, the copending application and patent does not explicitly disclose the main column having four vertical side walls (as recited in claim 7, 10, and 19 of the instant application), a plurality of vertical side walls (as recited in claim 6 and 16 of the instant application), or having a square cross-sectional shape (as recited in claims 8 and 20 of the instant application).  However, the recited limitations are directed solely to the shape of the main column.  One having ordinary skill in the art at the time of the invention would have selected the appropriate shape to grip workpieces of various sizes dimensions. Furthermore, it has been held that a change in shape or configuration is a matter of choice which “a person of ordinary skill in the art would have found obvious absent 

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 6, 8, and 10-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre -AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          A) Applicant recites “both ends” in claim 6, 10, and 16.  It is unclear which “ends” applicant is intended to refer to (i.e. ends of the drive shaft, plurality of standoffs, or main column).  It appears as if applicant is intending to refer to the first and second end of the main column and applicant is intending to describe being “open at the first end of the main column and at the second  For the purpose of examination, it is interpreted as if applicant intended to recite “open at the first end of the main column and at the second end of the main column”.
B)   The term "generally" in claim 8, 10, and 20 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
C)   The term "near" in claim 10 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
D)   Applicant recites the phrase “wherein the main column has a first end and a second end” in claim 10 line 15. However, a main column “having a first end and a second end” was previously recited in claim 10 line 3. It is unclear whether applicant is intending to claim a plurality of first and second ends or whether the recited limitation lacks proper antecedent basis.  It appears as if the phrase “wherein the main column has a first end and a second end” recited in claim 10 line 15 should be removed.  For the purpose of examination, it is interpreted as if the phrase “wherein the main column has a first end and a second end” recited in claim 10 line 15 should be removed.

E)   Applicant recites the phrase “wherein the bearing housing contains a bearing” in claim 10 lines 16-17. However, a bearing housing “containing a bearing” was previously recited in claim 10 line 6-7. It is unclear whether applicant is intending to claim a plurality of bearings or whether the recited limitation lacks proper antecedent basis.  It appears as if the phrase “wherein the bearing housing contains a bearing” recited in claim 10 line 16-17 should be removed.  For the purpose of examination, it is interpreted as if the phrase “wherein the bearing housing contains a bearing” recited in claim 10 line 16-17 should be removed.
 F)   Claims 8, 11-15, and 17-20 are rejected as a result of being dependent on a rejected claim. 

Allowable Subject Matter
9.	Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/NIRVANA DEONAUTH/Examiner, Art Unit 3726